EX-99.77J REVALUATION Exhibit 77(j)(b) – Restatement of Capital Accounts For the year ended April 30, 2013, the SiM Dynamic Allocation Funds made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Net Investment Income Accumulated Net Realized Gain Paid-in Capital Diversified Income Fund Equity Income Fund The reclassifications have no effect on net assets or net asset value per share. For the fiscal period ended April 30, 2013, the Logan Capital Funds made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Net Investment Income Accumulated Net Realized Gain Paid-in Capital Large Cap Growth Fund Long/Short Fund The reclassifications have no effect on net assets or net asset value per share. For the fiscal period ended April 30, 2013, the Kellner Merger Fund made the following permanent tax adjustments on the statement of assets and liabilities: Undistributed Net Investment Loss Accumulated Net Realized Gain Paid-in Capital Kellner Merger Fund $- The reclassifications have no effect on net assets or net asset value per share.
